Citation Nr: 0945197	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-03 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected posttraumatic stress 
disorder (PTSD)

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.






ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision.  

The Board notes that the Veteran has submitted an informal 
claim of service connection for diabetes mellitus and 
peripheral neuropathy, to include as due to herbicide 
exposure in the Republic of Vietnam.  Because the issue has 
not been developed or certified for appellate consideration, 
it is not presently before the Board and must be referred to 
the RO.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  During the entire period of appellate review, the 
service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates occupational 
and social impairment with reduced reliability and 
productivity.  


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent evaluation, 
but not more, for the service-connected PTSD are met since 
the effective date for the award of service connection.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, 
including Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

In particular, the provisions of 38 U.S.C.A. § 5103(a) do not 
require separate notice of the information and evidence 
necessary to substantiate a newly raised, or "downstream," 
issue, such as here; rather, a Statement of the Case (SOC) is 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The required SOC in the present case addressing the issue of 
an increased initial evaluation for the service-connected 
PTSD was furnished to the Veteran in January 2006.  

Additional notice requirements apply to claims for an 
increased evaluation pursuant to Vazquez-Flores v. Peake.  22 
Vet. App. 37 (2008), vacated in part Nos. 2008-7150, 2008-
7115 (Fed. Cir. September 4, 2009).  These additional notice 
requirements, however, do not apply to claims for a higher 
initial evaluation, such as here. See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in 
which the VA General Counsel held that separate notification 
is not required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).  

In any event, the RO sent the Veteran a letter in April 2008 
advising him that to establish entitlement to an increased 
rating for a service-connected disability, the evidence must 
show that the condition has become worse.  The RO also sent 
the Veteran a letter in March 2006 advising him that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted, as required by Dingess/Hartman.  

The RO's April 2008 letter also advised the Veteran that VA 
is responsible for getting relevant records held by any 
Federal agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies, that he must provide enough information 
about the records to allow VA to request them, and that it 
was his responsibility to make sure VA received the records.  

In light of these letters, the Board finds that the Veteran 
has received notice of the elements required to support his 
claim, and notice of what evidence, if any, will be obtained 
by the Veteran, and notice of what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

Although the letters were not provided to the Veteran before 
the rating decision on appeal, the Board notes that the claim 
was readjudicated in a September 2009 Supplemental Statement 
of the Case (SSOC), which was after all required notice was 
provided.  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

First, the Veteran's service treatment record (STR) is on 
file, and the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records, including Social Security 
Administration (SSA) records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded a VA examination most 
recently in March 2009 for the purpose of evaluating the 
severity of his service-connected PTSD.  

The Board finds that the VA examination is adequate because, 
as shown below, it was based upon consideration of the 
Veteran's pertinent medical history, his lay assertions and 
current complaints, and because it describes the disability 
in detail sufficient to allow the Board to make a fully 
informed determination.  Barr v. Nicholson, 21 Vet. App. 303 
(2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)).  

Furthermore, the Veteran has not asserted, and the evidence 
does not show, that his symptoms have increased in severity 
since that evaluation. 

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the claim on appeal, but he has not requested such a 
hearing.  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

The Board further finds that there has been substantial 
compliance with its February 2008 remand instructions.  The 
Board directed the AMC/RO to ask the Veteran to identify any 
further treatment records pertinent to his claim.  This was 
accomplished in the RO's April 2008 letter cited above.  Most 
recently, in November 2009, the Veteran's service 
representative responded that the record appeared complete.  

The Board's February 2008 remand also instructed the AMC/RO 
to contact the SSA and request a copy of any records 
pertinent to the Veteran's award of SSA disability benefits.  
Those records are currently associated with the claims file 

Finally, the Board's February 2008 remand instructed the 
AMC/RO to schedule the Veteran for a VA examination to 
determine the current severity of his service-connected PTSD.  
As indicated, this was accomplished in March 2009.  

As all directed action has been accomplished, further remand 
is not necessary.  See Stegall v. West, 11 Vet. App. 268 
(1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided 
by a neurologist as opposed to an internal medicine 
specialist requested by the Board).  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the appeal.  


II.  Analysis

The Veteran is claiming that a higher initial rating is 
warranted for the service-connected PTSD currently evaluated 
as 10 percent disabling.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.  

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection.  The Board's adjudication of 
this claim accordingly satisfies the requirements of Hart.  

Evaluations of mental health disorders, such as the Veteran's 
service-connected X, are evaluation under the provisions of 
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders.  The rating criteria are as follows:

A rating of 10 percent is assignable for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or with 
symptoms controlled by continuous medication.

A rating of 30 percent is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally performing satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The Board further notes that when evaluating mental health 
disorders, the factors listed in the rating criteria are 
simply examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating; analysis 
should not be limited solely to whether a Veteran exhibited 
the symptoms listed in the rating scheme.  Rather, the 
determination should be based on all of a veteran's symptoms 
affecting his level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

The pertinent evidence in the present case demonstrating the 
severity of the Veteran's service-connected PTSD first 
consists of an April 2004 VA primary care annual physical 
examination note indicating that the Veteran was working full 
time as a janitor.  He also jogged 3 to 4 times per week, but 
complained of anxiety and depression.  He was not anxious or 
depressed upon physical examination.  The pertinent 
assessment was that of depression and anxiety, plus insomnia.  

In November 2004, the Veteran underwent a VA PTSD outpatient 
initial evaluation with a clinical psychologist.  It was 
noted that the Veteran was employed full time and had one 
daughter.  With regard to the Veteran's pre-service history, 
active service history, and post-service employment history, 
the psychologist provided a thorough review.  

The psychologist also noted that the Veteran had been under 
psychiatric treatment since 2002 with various diagnoses of 
generalized anxiety disorder with somatic preoccupation, 
major depressive disorder with bipolar component, and PTSD.  
More recently, he had started counseling and took medication.  
He denied any history of psychiatric hospitalization.  

The Veteran's current complaints included trouble sleeping; 
he often woke up after nightmares of his Vietnam combat 
experiences.  He also endorsed symptoms of intrusive thoughts 
and irritability, but he denied flashbacks, avoidance, loss 
of interest, concentration difficulties, hypervigilance, and 
exaggerated startle response.  

With regard to his current employment functioning, the 
Veteran denied any occupational difficulties, and he had 
never been fired.  The Veteran also denied having any 
difficulties with coworkers or supervisors or tardiness, 
absenteeism, or productivity.  

With regard to his social functioning, the Veteran indicated 
that he had been married twice, but had difficulties in both 
marriages due to a perception that he was too strict in 
relation to his military training.  Presently, the Veteran 
lived with his mother and got along with her, but was not in 
a romantic relationship and had no contact with his 
biological daughter.  

Otherwise, the Veteran maintained contact with a brother and 
sister whom he saw frequently, was a member of a sportsman 
club, and had been a volunteer fireman for 17 years.  He 
indicated that he maintained a friendship with one lone good 
friend.  He enjoying exercising, hunting, fishing, and 
occasionally playing bingo, and he would mow the lawn and do 
the grocery shopping.  

The VA psychologist also administered numerous psychological 
tests, including the Pittsburgh War Stress Survey and the 
Beck Depression Inventory, and a mental status examination.  

The VA examiner found that the Veteran had good grooming and 
hygiene.  He had poor eye contact when speaking, but was 
pleasant and cooperative.  He was alert and oriented and 
displayed no difficulties with attention or concentration; 
memory and intellect appeared to be intact; and speech was 
normal.  Further, thoughts were clear, coherent, and goal-
directed without evidence of thought disorder or psychosis.  
Mood and affect were anxious.  

The Veteran denied suicidal ideation and homicidal ideation, 
and he also denied a history of violence, assaultiveness, or 
impaired impulse control.  There was no evidence of delusions 
or hallucinations, and the Veteran had good motivation and 
concentration.  He felt depressed at times, but had no 
significant periods of depressive mood or symptoms.  He also 
reported some symptoms the psychologist found consistent with 
a possible hypomanic episode, but the Veteran denied symptoms 
consistent with obsessive-compulsive disorder (OCD), panic, 
generalized anxiety, or psychosis.  

Based on the results of evaluation, the VA psychologist 
diagnosed PTSD, chronic, mild, with minimal socialization and 
estranged from his daughter.  He assigned a current GAF of 
65.  The psychologist also commented that it appeared the 
Veteran's medication had caused a decrease in his symptoms.  

Then, in December 2004, the Veteran underwent a VA PTSD 
examination in connection with his current claim.  The 
examiner reviewed the Veteran's claims file and VA treatment 
notes, and essentially endorsed all the findings of the VA 
psychologist in November 2004.  For instance, the VA examiner 
performed a mental status examination, but noted that his 
results were unchanged from what the VA psychologist had 
reported in November 2004.  

Based on the results of the examination, the VA examiner 
diagnosed PTSD, chronic, mild, with minimal socialization and 
estranged from daughter.  He assigned a GAF of 65, which, he 
indicated, represented some mild symptoms or some difficulty 
in social or occupational functioning.  He also opined that 
the Veteran was employable.  

Following the December 2004 VA examination, the record 
contains VA outpatient psychiatric treatment records dated 
from December 2004 to October 2005.  The Board notes that in 
December 2004, the Veteran endorsed prior thoughts of death, 
but he denied current suicidal ideation and homicidal 
ideation; a GAF of 65 was assigned.  

Later in December 2004, the Veteran complained of feeling 
down due to estrangement from his daughter.  He also reported 
working at night; he slept 2 hours in the morning and 4 hours 
in the evening, but never got tired and rarely had 
nightmares.  He also indicated that he had not lost interest 
in outdoor activities.  A GAF of 68 was assigned.  

In April 2005, the Veteran complained of being underemployed, 
irritable, and having no contact with his daughter.  The 
assessment was PTSD chronic, severe; a GAF of 68 was 
assigned.  

An October 2005 note shows that the Veteran described himself 
as a "loner."  It was also noted that his sleep was highly 
disrupted due to poor sleep maintenance, but he worked full-
time as a janitor and volunteered as a fireman.  He had a 
depressed mood.  The assessment was PTSD, chronic severe; a 
GAF of 68 was assigned.  

The record then includes a March 2006 letter from the 
Veteran's Vet Center therapist, who wrote that the Veteran 
attended weekly group and individual therapy sessions.  His 
symptoms were manifested by distress with relationships, 
employment, and in social situations.  He had a depressed 
mood, anxiety, suspiciousness, sleep disturbance, and some 
memory loss.  The record also contains a nearly identical 
letter from the Vet Center therapy dated in December 2006.  

At this time, the record also shows that the Veteran applied 
for SSA disability benefits, claiming that he stopped working 
in September 2006 due to problems associated with his anxiety 
disorder.  

In connection with his claim for SSA disability benefits, the 
Veteran underwent a psychological evaluation in February 
2007.  The psychologist reviewed the Veteran's pertinent 
medical treatment records, including the November 2004 VA 
psychologist's evaluation (noted above).  

With regard to the Veteran's social history, the psychologist 
noted that the Veteran had been divorced twice, and had not 
seen his daughter in 6 or 7 years.  With regard to his 
current complaints, the Veteran reported depression, anxiety, 
anger, exaggerated startle response, flashbacks, nightmares 
and panic attacks.  

On mental status examination, the psychologist found that the 
Veteran was unshaven and poorly attired.  The Veteran's 
speech was normal, mood was depressed, and his affect was 
depressed and anxious at times.  There was no history of 
hallucinations or illusions, and his thought processes were 
goal-directed and relevant.  He endorsed suicidal ideation 
without an attempt, and homicidal ideation related to his 
work.  He had no history of thought disturbances, but was 
distrustful and suspicious.  His concentration ability was 
below average.  He was fully oriented and remote memory 
appeared adequate; he was able to recall recent events.  The 
Veteran also endorsed constant impulse control problems, and 
he felt that he harassed people.  The Veteran also described 
himself as a "loner" because he was not interested in 
social interaction.  

Based on the results of the evaluation, the psychologist 
diagnosed the Veteran with PTSD, chronic, rule out schizoid 
traits.  He assigned a GAF of 50.  The psychologist also 
summarized his findings to include that the Veteran was able 
to get along with others, but had limited toleration and no 
trust; he had frequent conflicts with others and rarely 
initiated social contact.  

Otherwise, the Veteran was able to understand and carry out 
low-level instructions, but was unable to adapt to change 
when under stress due to limited coping ability and low 
frustration tolerance.  Also, the Veteran did not make 
decisions very well when under stress, and he had difficulty 
finishing tasks on time.  

In an attached checklist, the psychologist noted that the 
Veteran could not maintain a consistent functional level and 
was affected by a lowered physical ability, particularly 
obesity and arthritis.  

Also in connection with his application for SSA disability 
benefits, a separate psychologist in March 2007 completed a 
Residual Functional Capacity Assessment.  The psychologist 
indicated that the Veteran would have difficulty working 
around others, but could function in a production oriented 
job requiring independent decision-making.  He also stated 
that the Veteran's "limitations in all areas evaluated 
[were] significant, but not so severe as to preclude 
performance of routine work tasks."  In other words, the 
psychologist concluded, the Veteran was not precluded from 
performing the basic mental demands of competitive work on a 
sustained basis.   

At this point, the Board will point out that the record also 
includes a June 2007 VA nursing note indicating that the 
Veteran underwent a colonoscopy.  Following the colonoscopy, 
it is noted that the pertinent instructions were reviewed 
with the Veteran and his daughter, who had been at his 
bedside and was with the Veteran at his discharge.  

In a September 2007 Administrative Law Judge (ALJ) decision, 
the Veteran was granted disability benefits based on a 
finding that the Veteran had not engaged in substantial 
gainful activity since February 2006, and had had severe PTSD 
with moderate limitations in activities of daily living 
(ADLs), marked limitations in social functioning, and marked 
restrictions in his ability to concentrate, persist, and 
maintain pace with repeated episodes of decompensation.  

The record next shows that the Veteran restarted individual 
VA therapy sessions with a psychiatrist in October 2007.  
During the initial session, it was noted that the Veteran was 
"somewhat" estranged from his daughter, but got along well 
with his siblings and lived with his elderly mother.  He was 
retired, but remained active as a volunteer fireman.  Also, 
the Veteran reported feeling depressed with a passive death 
wish, but no plan.  A GAF of 65 was assigned.  

The VA psychiatrist's subsequent individual therapy notes 
show similar symptoms.  For instance, in December 2007, it 
was noted that the Veteran reported having retired in 
October; he continued to complain of nightmares.  A GAF of 65 
was assigned.  

Also, a January 2008 VA primary care note reports that the 
Veteran complained of stress due to the loss of two friends 
that week, but he denied suicidal ideation.  

Then, a March 2008 VA therapy note shows that the Veteran was 
continuing with group therapy because he found the fellowship 
with other veterans helpful.  He also kept busy with 
volunteer work at the fire hall, which did not worsen his 
anxiety.  He complained of trouble sleeping with frequent 
nightmares, and some increase ruminations about death, but he 
denied suicidal thinking.  A GAF of 62 was assigned.  

Similarly, in May 2008, the Veteran complained that he got 
irritated with his fire chief and mother, who were the 2 
people he interacted with the most, but felt irritable when 
on medication.  He still felt depressed and remained 
estranged from daughter, but his niece was trying to help 
them reconcile.  A GAF of 62 was assigned.  

In August 2008, he complained of mood swings, but he was 
sleeping better with a new medication.  He also reported that 
he had become a driver as volunteer fireman, which he handled 
without difficulty.  He also indicated that he got along 
"ok" with his mother, and socialized at the fire hall where 
would watch television.  He had also recently lost good 
friend to surgery.  A GAF of 62 was assigned.  

A November 2008 VA therapy note similarly shows that the 
Veteran reported having less nightmares, but his affect 
remained mildly depressed.  He was able to open up at group 
therapy sessions and watched many shows and read books about 
the war.  Plus, he continued to volunteer at his local fire 
department and attended bingo.  

.Otherwise, the Veteran spent most of his time at home and 
remained isolative.  A GAF of 59 was assigned, and it was 
noted that his mood lability was better with the exception of 
his symptoms of intrusive recollection and avoidance 
symptoms, which are not amenable to medication.  

In June 2009, the Veteran reported that he missed a few days 
of medication, which resulted in a noticeable increase in 
irritability and anxiety.  The note also shows that the 
Veteran was continuing to attend group therapy, but he had 
been labeled "negative" by other participants.  The VA 
psychiatrist increased the Veteran's medication due to an 
increase in his depression and irritability.  A GAF of 55 was 
assigned.  

The most recent medical evidence consists of a March 2009 VA 
examination report.  The VA examiner, a psychologist, 
reviewed the Veteran's claims file and VA medical records.  

Accordingly, the examiner noted that the Veteran's history 
included treatment for major depression beginning in October 
2002, followed by a diagnosis of PTSD in November 2004.  The 
VA examiner also made specific references to the Veteran's 
treatment records in reviewing the pertinent history.  He 
noted that more recently, the Veteran had not had any active 
treatment since 2006, but was evaluated in November 2008.  

With regard to his current complaints, the Veteran reported 
that he was compliant with his medications and noticed an 
improvement in his symptoms (nightmares and irritability), 
but still only slept 4 hours per night, and continued weekly 
therapy sessions.  The Veteran felt that his symptoms had 
worsened since 2004, but he denied a remission of symptoms.  

With regard to the Veteran's employment history, the examiner 
deferred to prior examinations of record prior to December 
2004.  Since December 2004, the examiner indicated that the 
Veteran had stopped working; he was fired for missing too 
many days from work.  The Veteran reported that he could not 
work due to his PTSD symptoms.  The VA examiner noted that 
this contrasted with the Veteran's prior VA examination where 
he had denied any decreased productivity or reduced time from 
work due to his PTSD symptoms.  

With regard to his social history, the Veteran reported that 
he was still estranged from his daughter.  He spent most of 
his time alone, but cared for his elderly mother and 
volunteered at a local fire company.  The examiner commented 
that the Veteran appeared to be socially isolated due to his 
PTSD.  

The VA examiner also reviewed the criteria of a PTSD 
diagnosis and found that the Veteran still experienced the 
full symptoms consistent with PTSD.  On mental status exam, 
the VA examiner found that the Veteran had adequate hygiene 
and appearance.  His affect was somewhat anxious, but he 
demonstrated adequate concentration and was fully oriented.  
He also demonstrated an adequate abstract ability to answer 
questions, and his thought processes were logical, 
sequential, and goad-directed.  There was no impairment in 
thought processes or communication.  

There was also no evidence of any memory impairment, recent 
or remote, and no evidence of psychotic process or thought 
disorder.  The Veteran denied auditory and visual 
hallucinations, and he denied ever experiencing any overt 
suicidal ideation or homicidal ideation, intent or plan; he 
denied any past suicide attempts.  Otherwise, the Veteran 
endorsed a feeling of being emotionally numb and irritable, 
but he had no inappropriate or reckless behavior.  The 
examiner found that the Veteran's insight and judgment 
appeared to be fair.  

The VA examiner also administered psychologic testing, such 
as the SCL-90-R, the Beck Depression Inventory II and the 
Mississippi Scale for Combat-Related PTSD, which all showed 
that the Veteran appeared to be significantly overreporting 
his overall level of distress.  

Based on the results of the examination, the VA examiner 
diagnosed PTSD, chronic, mild to moderate, and he assigned a 
current GAF of 60 to 65.  In a summary of his evaluation, the 
examiner noted that the Veteran reported some improvement in 
symptoms and felt his group therapy was helpful, but he 
remained socially isolated.  

The examiner felt that the Veteran's symptoms were unlikely 
to worsen and will likely partially remit.  The examiner also 
opined that in his opinion the Veteran was able to work in 
gainful employment at the present time from a psychiatric 
perspective.  Also, the Veteran was full independent in his 
ADLs.  

In support of his claim, the Veteran wrote in his March 2005 
NOD that he often felt so down that he did not feel like 
working.  He also had periods of anxiety and trouble getting 
to sleep, and he did not trust anyone and felt like no one 
was listening to him.  

Also, in his January 2006 Substantive Appeal (VA Form 9), the 
Veteran wrote that he had occupational and social impairment 
with deficiencies in most areas, including symptoms of 
depressed mood, anxiety, suspiciousness, panic attacks 1 to 2 
times per week, chronic sleep impairment, and some memory 
loss.  He attended weekly therapy sessions.  

In comparing the Veteran's symptoms since the effective date 
for the grant of service connection, as noted, to the rating 
criteria, the Board finds that the service-connected 
disability picture more nearly resembles the criteria for the 
assignment of a 50 percent evaluation.  

In particular, the medical evidence beginning with the 
November 2004 treatment notes shows that the Veteran has been 
consistently diagnosed with PTSD with symptoms of anxiety and 
depression.  He has also continuously complained of 
difficulties sleeping due to nightmares related to his active 
service in the Republic of Vietnam.  Moreover, the treatment 
records and psychological evaluation reports, such as in 
February 2007, show that the Veteran is constantly suspicious 
and distrustful of people.  

Also, the Veteran complained of panic attacks during the 
February 2007 psychological evaluation and in his Substantive 
Appeal.  

Further, the Veteran shown to have difficulty in establishing 
and maintaining effective work and social relationships.  As 
shown, the evidence, most recently the March 2009 VA 
examination, shows that the Veteran was socially isolated, 
twice divorced, and estranged from his daughter.  

Finally, the psychologist who evaluated the Veteran in 
February 2007 in connection with his claim for SSA disability 
benefits concluded that the Veteran was only able to 
understand low-level instructions, and he was unable to adapt 
to change when under stress due to a limited coping ability 
and low frustration tolerance.  The psychologist also 
determined that the Veteran did not make decisions very well 
when under stress and had difficulty finishing tasks on time.  
These conclusions are consistent with the criteria for a 50 
percent evaluation.  

The Board finds on the other hand that the criteria for an 
evaluation higher than 50 percent are not met.  In 
particular, psychological evaluations, most recently the 
March 2009 VA examination, show no indication of obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; or spatial 
disorientation.  

Plus, the Veteran is shown to have depression, but there is 
no evidence that his depression caused an inability to 
function independently, appropriately, or effectively.  In 
fact, he had no psychiatric hospitalizations and was 
responsible for taking care of his elderly mother 

Further, the treatment records show intermittent complaints 
of suicidal ideation, but he persistently denied intent or 
plan.  

The Veteran described impaired impulse control during his 
February 2007 evaluation (where he indicated that he 
"harassed" people).  The March 2009 VA examiner, however, 
noted that the Veteran denied any inappropriate or reckless 
behavior.  Similarly, there is no evidence of any periods of 
violence.  

Finally, during an August 2008 VA therapy session he reported 
that he socialized at the firehall and played bingo there.  
The Veteran also continued to attend group therapy sessions.  
The treatment records, such as in March 2008 and, more 
recently, the March 2009 VA examination, show that the 
Veteran found this fellowship helpful.  This evidence shows 
that although he has difficulty in doing so, the Veteran is 
not unable to establish and maintain effective relationships.  

The Board also finds important the evidence showing that the 
Veteran continuously volunteered at his local firehall, 
including accepting responsibilities as a driver in August 
2008.  In March 2008, he indicated that this did not increase 
his anxiety, which shows that he does not have difficulty in 
adapting to stressful circumstances.  

Finally, in finding that an evaluation higher than 50 percent 
is not warranted, the Board notes that the March 2009 VA 
examiner administered numerous psychological tests indicating 
the Veteran was significantly overreporting his overall level 
of distress.  The VA examiner also noted that the Veteran 
actually reported an improvement in some symptoms.  

For these reasons, the criteria for assignment of an 
evaluation higher than 50 percent are not met.  

In making the above determinations, the Board has also 
considered the Veteran's assigned GAF scores during the 
period under review.  

A GAF score records a clinician's judgment of the 
individual's overall level of functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
D.C., American Psychiatric Association, 1995.  A GAF score is 
not dispositive of the evaluation issue, and must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

While a GAF score is not the sole basis for assigning a 
disability rating, it provides a clinical indicator of the 
patient's functional ability and is an important 
consideration in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  

In this case, the Veteran's GAF scores during the period in 
question ranged from a high of 68 in December 2004 through 
October 2005, to a low of 50 in November 2007, but were 
generally in the range between 60 and 65, as indicated most 
recently by the March 2009 VA examiner.  

Accordingly, the Veteran's GAF scores reflect at most a 
moderate degree of difficulty functioning in social and 
occupational functioning, which is consistent with the 
symptoms noted by the various examiners and consistent with a 
50 percent rating.  

The Board further finds that "staged ratings" are not 
warranted because the schedular criteria for a rating higher 
than 50 percent were not met at any time during the period 
under appellate review.  See Hart, 21 Vet. App. at 505; 
Fenderson, 12 Vet. App. at 126-27.  

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  First, the assigned 50 
percent evaluation reasonably describe the Veteran's 
disability level and symptomatology.  

To the extent the Veteran is unemployed, the Board notes that 
a psychologist in February 2007 (who evaluated the Veteran in 
connection with his claim for SSA disability benefits) 
determined that the Veteran could not maintain a consistent 
functional level due in part to his obesity and arthritis.  

Also, as indicated, the Veteran continues to undertake 
significant responsibilities as a volunteer firefighter.  
Accordingly, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule.  

Nor is there evidence showing frequent periods of 
hospitalization or other evidence that would render 
impractical the application of the regular schedular 
standards.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

A 50 percent evaluation, but not higher for the service-
connected PTSD is granted for the entire period of appellate 
review, subject to the regulations governing the payment of 
VA monetary benefits.


REMAND

In December 2007, he submitted a statement in which he wrote 
that he was totally unemployable, which, constitutes a claim 
for a TDIU.  See Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); 38 C.F.R. § 3.155.  After a careful review of the 
record, the Board finds that the claim must be remanded for 
evidentiary development.  

As indicated, the Veteran has submitted an informal claim of 
service connection for diabetes mellitus and peripheral 
neuropathy, to include as due to in-service Agent Orange 
exposure.  

In the recent case of Rice v. Shinseki, the Court of Appeals 
for Veterans Claims (CAVC) held that a claim for a TDIU is 
not a freestanding claim.  Rather, it is a claim for an 
increased rating (a total rating based on individual 
unemployability) for the underlying disability(ies).  

If a veteran asserts entitlement to a TDIU during 
adjudication of the issue of entitlement to service 
connection or during the appeal of the initial evaluation 
assigned, the issue is part of the underlying claim for an 
increased initial evaluation.  Rice v. Shinseki, 22 Vet.App. 
447 (2009).  

In light of the decision in Rice, the Board finds that the 
Veteran's claim for a TDIU must be deferred pending 
adjudication of his new claims of service connection for 
diabetes mellitus and peripheral neuropathy.  

Following adjudication of those claims, the RO should 
schedule the Veteran for a VA examination to determine 
whether his service-connected disabilities alone preclude him 
from performing all forms of substantially gainful 
employment.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should advise the Veteran of the elements required to 
establish entitlement to an increased rating per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet. App.505 (2007), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008)  

The RO should also give the Veteran an opportunity to present 
information and/or evidence pertinent to his TDIU claim.  The 
RO's notice letter to the Veteran should explain that he has 
a full one-year period for response.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
readjudicating the remanded claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a 
letter advising him of the information 
and evidence necessary to substantiate 
the claim for a TDIU, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006), Hart v. Mansfield, 21 
Vet. App.505 (2007), and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated 
in part Nos. 2008-7150, 2008-7115 (Fed. 
Cir. September 4, 2009).

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
private (non-VA) health care providers 
who treated him for his service-connected 
disability(ies) and have additional 
pertinent records.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
obtain all of the Veteran's VA treatment 
records not currently associated with the 
claims file.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

3.  After completing the above requested 
development and after adjudicating the 
Veteran's claims of service connection 
for diabetes mellitus and peripheral 
neuropathy, the RO should undertake any 
further development warranted by the 
record.  Then the RO should schedule the 
Veteran for a VA examination(s) to 
ascertain whether the service-connected 
disabilities alone preclude him from 
performing all forms of substantially 
gainful employment.  

The entire claims file, along with a copy 
of this remand, must be made available to 
the examiner for review.  Accordingly, 
the examiner(s) should review the 
pertinent evidence, including the 
Veteran's lay assertions, and also 
undertake any indicated studies.  

Based on his/her review of the case, the 
examiner(s) should opine as to whether 
the service-connected disabilities alone 
(i.e., without regard to the Veteran's 
nonservice-connected disabilities or the 
Veteran's age) is productive of an 
overall level of incapacity sufficient to 
prevent him from securing and following 
any form of substantially gainful 
employment consistent with his 
educational and occupational experience.   

To the extent the Veteran is scheduled 
for multiple VA examinations, the Board 
requests that each examiner take into 
account all of the veteran's service-
connected disorders when rendering an 
opinion as to unemployability.

The examiner(s), in a printed 
(typewritten) report, should set forth 
all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Specific references 
to the Veteran's claims file, including 
the post-service medical records and the 
Veteran's lay assertions, should be 
provided.  

4.  If the Veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of the notice(s) of the date and 
time of the examination(s) sent to the 
Veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
remanded claim in light of all pertinent 
evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


